Citation Nr: 1101889	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial, separate compensable rating for 
degenerative joint disease of the fourth metatarsal of the left 
foot.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the fourth and fifth metatarsal 
bases and the fifth metatarsophalangeal joint of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the RO in 
Fargo, North Dakota, which granted service connection for 
degenerative joint disease of the fourth metatarsal of the left 
foot, recharacterized the Veteran's service-connected left foot 
disability as degenerative joint disease to the base of the 4th 
and 5th metatarsals and the 5th metatarsophalangeal joint of the 
left foot, and confirmed the 20 percent rating for this 
disability.  

Indeed, at the time of the December 2006 rating action, the 
medical evidence of record showed that the Veteran had 
degenerative joint disease of his fourth and fifth 
metatarsocuneiform and cuboid joints.  Thus, the RO granted 
service connection for the additional degenerative joint disease, 
but continued a single, 20 percent disabling rating.  The Veteran 
filed a January 2007 Notice of Disagreement in which he disagreed 
with the decision to service connect the additional degenerative 
joint disease without assigning a separate compensable 
evaluation.  The RO issued a May 2007 Statement of the Case 
considered both whether a separate compensable rating was 
warranted and whether the 20 percent overall disability rating 
for the left foot was appropriate.  The Veteran responded with a 
July 2007 Substantive Appeal, in which he perfected his appeal as 
to the separate compensable rating and also stated that the 
separate rating was inextricably linked with the overall left 
foot rating and that both ratings should be appealed.  Thus, the 
Veteran perfected an appeal as to both issues in his July 2007 
Substantive Appeal.  Accordingly, the Board has recharacterized 
the issues on appeal to reflect the two distinct legal questions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

It is necessary to remand this claim to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The only letter 
sent to the Veteran since he filed his increased rating claim in 
June 2006 is correspondence dated in August 2006.  Importantly, 
the August 2006 letter concerned only the matter of entitlement 
to service connection for nerve damage of the Veteran's left foot 
and plantar fasciitis of his right foot and did not address the 
issue of entitlement to an increased rating for degenerative 
joint disease of his left foot at all.  Accordingly, the Board is 
constrained to remand the Veteran's appeal for compliance with 
the notice provisions contained in this law and to ensure he has 
had full due process of the law.  

Furthermore, the Board notes that the Veteran's last VA 
examination in connection of his left foot is dated in October 
2006.  As the Veteran was last afforded an examination over four 
years ago and the case must be remanded regardless, the Board 
finds that an additional evaluation would be helpful in resolving 
the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with respect to his 
increased rating claims.  Any notice given, 
or action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected degenerative joint 
disease of the 4th and 5th metatarsal bases 
and the 5th metatarsophalangeal joint of his 
left foot.  The claims folder, including a 
copy of this Remand, should be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's review of the 
Veteran's claims folder should be annotated 
in the examination report.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

The examiner should:  

(a)  identify the limitation of the Veteran's 
activity imposed by this service-connected 
left foot disability; 

(b)  provide a full description of the effect 
of this disorder on the Veteran's ordinary 
activities; and 

(c)  describe fully any associated weakened 
movement, excess fatigability, and 
incoordination present.

Complete rationale for all opinions expressed 
should be provided.  

3.  Then, the RO should readjudicate the 
claims on appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


